                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

  JEREMY BELL,

                Plaintiff,
  v.                                                              CV No. 17-954 KG/CG

  MADRON SERVICES, INC., et al.,

                Defendants.


                         ORDER VACATING BRIEFING SCHEDULE

       THIS MATTER is before the Court on Plaintiff’s communication to the Court. Plaintiff

explained that he will not file a motion to extend notice-related discovery. As a result, the

Court finds the Order Setting Briefing Schedule, (Doc. 40), is hereby VACATED.

       Instead, the parties are instructed to confer and submit a case management plan

detailing a proposed timeline for litigating this case moving forward. Counsel shall submit

their proposed case management plan no later than February 24, 2020.

       IT IS FURTHER ORDERED that a status conference shall be conducted by telephone

on February 27, 2020, at 2:30p.m., to discuss the parties’ submission. Parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter

the Access Code 7467959, to be connected to the proceedings.

       IT IS SO ORDERED.

                                      _________________________________
                                      THE HONORABLE CARMEN E. GARZA
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
